PER CURIAM.
Appellants, Avatar New Homes of Florida, Inc. and Avatar Properties, Inc. [“Avatar”], appeal the trial court’s amended final judgment rejecting their claims against ap-pellee, Cynthia Tañada [“Tañada”], on theories of fraud,'conversion, conspiracy, civil theft and declaratory judgment and awarding Tañada $24,638.70 for past real estate commissions. Also appealed is the final judgment taxing costs and attorneys’ fees against them. Avatar raises three issues: that the trial court erred in the amount of the attorneys’ fees awarded, that the trial court’s findings on entitlement to attorneys’ fees and a multiplier are internally inconsistent, and that the lower court’s award of commissions on certain contracts was not supported by the evidence adduced at trial.1
Under the circumstances of this case, we do not agree with Avatar that its obligation for attorneys’ fees as the losing party was limited to the contingent fee portion of Tanada’s fee agreement with her counsel, both as a matter of contract interpretation and as a matter of substantive law. We reject Avatar’s contention that this case is in conflict with this court’s decision in Orlando Regional Medical Center v. Chmielewski, 578 So.2d 876 (Fla. 5th DCA 1990), abrogated on other grounds, Boulis v. Florida Department of Transportation, 733 So.2d 959 (Fla.1999). Here, Tañada was faced with the defense of multiple serious and potentially career-ending claims and only a small counterclaim for unpaid commissions. The trial court did not err in its award. AFFIRMED.
PETERSON, GRIFFIN and PLEUS, JJ., concur.

. We find there is competent substantial evidence in the record to support these commissions.